Title: From James Madison to James Monroe, 6 March 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State March 6th. 1805
My last general letter was dated the 26th of October, and sent in sundry copies both to London and Madrid, it not being then certain at which of those places it would find you. The letters since received from you are of October 15th & December 20th. From Mr Purviance a letter has also been received of October 19th.
The procrastinations of the British Ministry in meeting you effectively, on the subjects proposed in your project for a Convention, betray a repugnance to some of them, and a spirit of evasion, inauspicious to a satisfactory result. Still your conduct was prudent, in winking at this dilatory policy, and keeping the way open for a fair and friendly experiment on your return from Madrid, which it is presumed will have taken place before this will reach London. The experience of every day, shews more and more the obligation on both sides, to enter seriously on the means of guarding the harmony of the two countries against the dangers with which it is threatened by a perseverance of Great Britain in her irregularities on the high seas, and particularly in the impressments from American vessels. The extent in which these have taken place since the commencement of the War, will be seen by the inclosed report required from this Department by a vote of the House of Representatives, and the call for it whilst negotiations on the subject were understood to be in train, is itself a proof of the public sensibility to those aggressions on the security of our citizens and the rights of our flag. A further proof will be seen in the motion also inclosed, which was made by Mr Crowninshield, and which will probably be revived at the next Session. This motion with his remarks on it, appear very generally in the Newspapers with comments proceeding from a coincidence of the sensibility out of doors with that within. A still stronger proof of impatience under this evil, will be found in the proceedings authorized by an Act of Congress just passed and which is likewise inclosed, against British Officers committing on the high seas trespasses or torts on board American vessels; offences manifestly including cases of impressment.
In communicating these circumstances it will occur to you that whilst they may be allowed to proclaim the growing sensibility of the United States on the subject of impressments, they ought, by proper explanations and assurances to be guarded against a misconstruction into marks of illiberal or hostile sentiments towards Great Britain. The truth is, and it may be so stated by you, that this practice of impressments aggravated by so many provoking incidents has been so long continued, and so often, in vain remonstrated against, that without more encouragement than yet appears, to expect speedy redress from the British Government, the United States are in a manner driven to the necessity of seeking for some remedy dependent on themselves alone. But it is no less true that they are warmly disposed to cherish all the friendly relations subsisting with Great Britain; that they wish to see that necessity banished by just and prudent arrangements between the two Governments; and that with this view you were instructed to open the negotiations which are now depending. It is impossible for the British Government to doubt the sincerity of these sentiments. The forbearance of the United States year after year, and war after war, to avail themselves of those obvious means which without violating their national obligations of any sort, would appeal in the strongest manner, to the interest of Great Britain, is of itself a sufficient demonstration of the amicable spirit which has directed their public councils. This spirit is sufficiently manifested also, by the propositions which have been lately made thro’ you, and by the patience and cordiality with which you have conducted the negotiation. I might add, as a further proof to the same effect, that notwithstanding the refusal of which we have official information, from Glasgow and Liverpool particularly, to restore american seamen deserting their ships in British ports, the laws of many of the states have been left, without interruption, to restore British deserters. One of the states, Virginia, has even at the last Session of its Legislature, passed an act for the express purpose of restoring such deserters; which deserves the more attention, as it was done in the midst of irritations resulting from the multiplied irregularities committed by British ships in the american seas.
Mr Merry has expressed some inquietude with respect to the clause in the Act above referred to, which animadverts on British trespasses on board American vessels; and his language on several late occasions has strongly opposed the expectation that Great Britain will ever relinquish her practice of taking her own subjects out of neutral vessels. I did not conceal from him my opinion that the terms “trespass &c” would be applicable to the impressment of British subjects as well as others, or that the United States would never accede to that practice. I observed to him that every preceding administration had maintained the same doctrine with the present on that point, and that such were the ideas and feelings of the nation on it, that no administration would dare so far to surrender the rights of the American flag. He expressed dissatisfaction also, at the section which requires certain compliances on the part of British ships of War entering our harbours, with arrangements to be prescribed by the Collectors. He did not deny the right of the Nation to make what rules it might please in such cases; but apprehended that some of them were such as the Commanders might deem incompatible with their just pretensions, especially when subjecting them to the discretion of so subaltern an authority as that of the Collectors; and consequently, that the law would have the unfriendly effect of excluding British ships of War altogether from american ports. He was reminded, in reply, that the Collectors were, according to the terms of the section, to be guided in the exercise of their power by the directions of the President; and it was not only to be presumed, but he might be particularly assured, that the directions given would be consistent with the usages due to public ships, and with the respect entertained for nations in amity with the United States. He asked whether in transmitting the Act to his government, as his duty would require, he might add the explanation and Assurances he had heard from me. I answered, that without having received any particular authority for that purpose from the President, I could safely undertake that what I had stated was conformable to his sentiments.
Inclosed is another Act of Congress restraining and regulating the arming of private vessels by American Citizens. This act was occasioned by the abuse made of such armaments in forcing a trade, even in contraband of war, with the Island of St Domingo; and by the representations made on the subject of that trade by the French Chargè des Affaires and Minister here, and by the British Minister with respect to abuses which had resulted or might result from such armaments in cases injurious to Great Britain. A report of these representations as made to the President is herewith inclosed. The act, in substituting a security against the unlawful use of the armaments in place of an absolute prohibition of them, is not only consistent with the obligations of a neutral nation, but conformable to the laws
   * See Act of Parliament 35 G. 3. C. 92 S 37–8 and Valens’ Commentaries Liv 1. Tit 10 Art 1.
 and ordinances of Great Britain and France themselves, and is consequently free from objections by either. The interposition of the Government tho’ claimed in behalf both of Great Britain and of France, was most pressed in behalf of the latter. Yet the measure, particularly as it relates to the shipment of contraband Articles for the West Indies, is likely to operate much more conveniently for Great Britain than for France, who cannot like Great Britain otherwise ensure a supply of these articles for the defence of her Colonies.
In the project which you have offered to the British Government I observe you have subjoined a clause for securing respect to certificates of citizenship. The effect of this clause, taken as it ought to be & as was doubtless intended, in context with the preceding clause, is limited to the case provided for in that clause. Still it may be well in order to guard against the possibility of its being turned into a pretext for requiring such certificates in other cases, that a proviso for the purpose be added, or that words of equivalent restriction be inserted.

I find also that you have considered it as expedient to drop altogether the 4th Article contained in the project transmitted to you. It would certainly be better to do this than to listen to such an Article concerning provisions as Sweden was induced by the little interest she has in that branch of trade, to admit into her late Treaty with Great Britain. It is certainly, in a general view, ineligible also to strengthen by positive stipulations the doctrine which subjects to confiscation, enemies property in neutral vessels. It appears to the President nevertheless, that this consideration is outweighed by the great advantages which would be gained by the article and by the sanction which the United States have already given to that doctrine. It can scarcely be presumed that France would complain of such an article when seen in its real shape. The immunity given to naval stores, and the security given to the trade of her Colonies, including the supplies essential to them, would seem to render such an Article particularly desirable to her. For this reason among others it is not probable that the British Government would have ever acceded to the article even as making a part of the general arrangement, and more so that it will be rejected on its intrinsic merits. I have thought it proper however, to make you acquainted with the view which the President has of the subject, that you may pursue it as far as any opportunity may present itself.
  Another subject requiring your attention is pointed at by the Resolutions of the Senate moved by General Smith on the subject of a British Tax on exports under the name of a Convoy duty. A copy of the Resolution is inclosed. A duty under that name was first laid in the year 1798. It then amounted to ½ of one ⅌Cent on exports to Europe; and one ⅌Cent on exports to other places, and consequently to the United States. The discrimination being evidently contrary to the Treaty then in force, became a subject of discussion between Mr King and the British Ministry. His letters to the Secretary of State and to Lord Grenville explain the objections urged by him and the pretexts in support of the measure alleged by them. The subject was resumed in my letter of 5th March 1804 to Mr King with a copy of which you have been already furnished. It was received by Mr Gore during the absence of Mr King on the Continent, and if any occasion was found proper by either for repeating the remonstrance against the duty, it appears to have been without effect. Whilst the Treaty was in force the discrimination was unquestionably a violation of its faith. When the war ceased, it lost the pretext that it was the price of the Convoy, which giving a larger protection to the American than to the European trade, justified a higher price for the former than for the latter. Even during war the exports are generally made as American property and in American vessels, and therefore with a few exceptions only, a convoy which would subject them to condemnation, from which they would otherwise be free, would be not a benefit but an injury. Since the expiration of the Treaty, the discrimination as well as the duty itself can be combated by no other arguments than those, which in the document referred to are drawn from justice, friendship and sound policy; including the tendency of the measure to produce a discontinuance of the liberal but unavailing example given to Great Britain by the regulations of commerce on our side, and a recurrence to such counteracting measures as are probably contemplated by the mover of the Resolutions of the Senate. All these arguments gain strength in proportion to the augmentations which the evil has latterly received; it being now stated that the duty amounts to 4 ⅌ Cent on the exports to the United States. These, according to Cockes answer to Sheffield amounted in the year 1801 to about 7 ½ Millions sterling and therefore levy a tax on the United States of about 1,300,000 dollars. From this is indeed to be deducted a sum proportioned to the amount of re-exportations from the United States. But on the other hand, is to be added, the increase of the exports since the year 1801. which probably exceed the re exportations.
With the aid of these communications and remarks, you will be at no loss for the views of the subject most proper to be presented to the British Government, in order to promote the object of the Resolutions; and the resolutions themselves ought powerfully to second your efforts, if the British Government feels the same desire as actuates the United States to confirm the friendship and Confidence on both sides, by a greater conformity on that side to the spirit of the Commercial regulations on this.
I have referred above to the inclosed copy of the motion made by Mr Crowninshield in the House of Representatives. The part of it which has relation to the trade with the West Indies, was suggested as appears in his introductory observations by the late proclamations of the British West India Governors, excluding from that trade vessels of the United States, and certain Articles of our exportations particularly fish, even in British vessels. These regulations are to be ascribed partly to the attachment of the present administration in Great Britain to the Colonial and navigation system, partly to the interested representations of certain merchants and others residing in the British provinces on the Continent. Without entering at large into the policy on which the Colonial restrictions are founded, it may be observed that no crisis could be more ineligible for enforcing them, than the present, because at none more than the present, have the West Indies been absolutely dependent on the United States for the supplies essential to their existence. It is evident in fact that the United States by asserting the principle of a reasonable reciprocity, such as is admitted on the trade with the European ports of Great Britain, and as is admitted even in the Colonial trade of other European Nations, so far at least as respects the vessels employed in the trade, might reduce the British Government at once to the dilemma of relaxing her regulations or of sacrificing her Colonies: and with respect to the interdict of supplies from the United States of articles necessary to the subsistence and prosperity of the West Indies, in order to force the growth and prosperity of the Continental provinces of Nova Scotia &c; what can be more——— unjust than thus to impoverish one part of the foreign dominions which is considered as a source of wealth and power to the parent country, not with a view to favor the parent country but to favor another part of its foreign dominions, which is rather expensive than profitable to it? What can be more preposterous than thus at the expence of Islands which not only contribute to the Revenue, commerce and navigation of the parent state, but can be secured in their dependence by that naval ascendency which they aid, to foster unproductive establishments which from local causes must eventually detach themselves from the parent state and the sooner in proportion as their growth may be stimulated.
Considerations, such as these ought to have weight with the British Government, and may very properly enter into frank conversations with its Ministry on favorable occasions. However repugnant that Government may be to a departure from its system, in the extent contemplated by Mr Crowninshields motion, it may at least be expected that the trade as opened in former wars, will not be refused under circumstances which in the present, particularly demand it: it may be hoped that the way will be prepared for some permanent arrangement on this subject between the two nations, which will be conformable to equity, to reciprocity and to their mutual advantage. I have the honor to be &c
James Madison
